Citation Nr: 1809713	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for chronic foot fungus has been received.

2.  Entitlement to service connection for chronic foot fungus.


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, including service in Vietnam, where he earned the US Army Commendation Medal .

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision in which the RO, inter alia, declined to reopen a previously denied  claim for service connection for chronic foot fungus (previously characterized as jungle rot)  for lack of new and material evidence.  In October 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2014, and, in May 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In August 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

As regards characterization of the appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and,  in view of the Board's favorable decision on the request to reopen-the  Board has characterized the appeal as now encompassing both matters set forth on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All such records have been reviewed.

Also, as addressed below, the Board acknowledges that, to date, the Veteran has proceeded with his claim pro se (unrepresented), but that he may be considering future representation.  

The Board's decision reopening  the claim for  service connection for chronic foot fungus is set forth below.  The claim for service connection for chronic foot fungus is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Most recently, in a July 2007 rating decision, the RO denied the claim for service connection for jungle fungus (now characterized as chronic foot fungus); the Veteran filed and NOD and subsequently received a SOC, but he never perfected an appeal with a timely-filed a substantive appeal..

3.   Additional evidence received since the RO's July 2007 decision (and the July 2009 SOC issued in furtherance of the unperfected appeal of that decision) includes evidence that was not previously before agency decision makers, and is not cumulative or redundant of the evidence of record at the time of that decision, and that relates to an unestablished fact necessary to substantiate the claim for service connection for chronic foot fungus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision in which the RO denied service connection for chronic foot fungus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the RO's July 2007 rating decision (and the July 2009 rating decision issued in furtherance of the unperfected appeal of that decision) is new and material, the requirements for reopening the claim for service connection for chronic foot fungus are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a). 

Given the Board's favorable reopening of the claim for service connection for chronic foot fungus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (2012); 38 C.F.R. § 3.303(2017). 

The Veteran's claim for service connection was previously considered and denied. 
In a July 2007 rating decision, the RO denied service connection for chronic foot fungus characterized as "jungle fungus." The evidence then of record primarily consisted of the Veteran's service records (which document no complaint, finding, or diagnosis of any foot problems), and the report of a July 2007 Agent Orange Registry History and Physical Examination  (which reflects a diagnosis of  chronic foot fungus).  The basis for the denial was the absence of  a medical nexus between the Veteran's diagnosed foot disability and his in-service exposure to humidity, heat, water and Agent Orange as alleged.  

After receiving notification of the denial, the Veteran filed an NOD in August 2008 and the RO issued him an SOC in July 2009.  However, the Veteran did not thereafter perfect his appeal with a timely-filed substantive appeal,.  See 38 C.F.R. §§  20 200, 20.202 (2017).  Hence, the July 2007 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for chronic foot fungus (claimed as jungle fungus) in May 2012.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See 
Id. at 118, 124 (Lance, J. concurring).

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent new evidence received since the July 2007 rating decision (and the July 2009 SOC issued in furtherance of the unperfected appeal of that decision), includes; a January 2017 statement from  J.D., M.D., with the Balboa Nephrology Medical Group (indicating that he had been treating the Veteran for 5 years, and that he suffers from chronic, recurrent fungal infections of his feet since serving in the military in Vietnam), the Veteran's August 2017 hearing testimony as to experiencing chronic fungal infections of the feet since service); and a statement, submitted in September 2017 from the Veteran's brother, G.H.(to the effect that he noticed that the Vet had a bad fungus on his feet when he returned home from Vietnam in April 1971, and that he still had it to date).  

The Board finds above-described evidence is new in that it was not previously before agency adjudicators and is not duplicative or cumulative of evidence previously of record.  The collective additional evidence is also material, in that it pertains to an element of the claim that was previously found to be lacking-namely, medical nexus to service-and, when presumed credible, raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's chronic foot fungus may be related to service.  See Shade, supra.   As explained in the remand below, this evidence is new and material as it triggers VA's duty to provide a medical opinion as to the nature and etiology of the Veteran's claimed skin disorder.  Accordingly, the criteria for reopening the previously denied claim are met.


ORDER

As new and material evidence to reopen the claim for service connection for chronic foot fungus has been received, to this extent only, the appeal as to this matter is granted.


REMAND

In light of the above decision reopening the claim for service connection for chronic foot fungus, a remand of the de novo service connection claim is warranted.

Because the RO declined to reopen the previously denied claim, the  AOJ has not considered the claim for service connection, on the merits.  Hence, to avoid any prejudice to the Veteran, a remand of this matter for such initial consideration is warranted.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).  The Board also finds that, prior to such consideration, additional development of evidence pertinent to the service connection claim is warranted.

As indicated above, in this case, the record includes a medical diagnosis of chronic foot fungus; competent lay assertions that collectively indicate that the Veteran experienced foot fungus in service that has recurred to date.  Also as noted, collectively, this evidence suggests a possible relationship between current disability; however, no medical opinion  is of record that directly the relationship, if any, between the current foot disability and reported problems in service.  While the Veteran submitted the statement from Dr. J.D.-which, as discussed above, in part, formed the basis to reopen the claim-that statement merely reiterates the Veteran's own reported history, rather than express the physician's own etiology opinion.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  

Under these circumstances, the Board finds that the criteria for obtaining a medical opinion-based on full consideration of the Veteran's documented history and all competent lay assertions, and supported by complete, clearly-stated rationale-are met.   See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the AOJ should arrange to obtain a medical opinion from an appropriate physician based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo VA examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal-to include records from Dr.. J.D., explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Therefore, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the de novo service connection claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Diego, Saginaw, Detroit and Ann Arbor VAMCs (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran (and any representative)  a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide  appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.-to include from Dr. J.D.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain a medical opinion from an appropriate physician based on a claims file review addressing the etiology of the Veteran's chronic foot fungus.  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the medical opinion.
 
The contents of the entire, electronic claims file (in VBMS and Legacy Content Manger (Virtual VA)), to include a complete copy of this REMAND), must be made available to the designated physician and the report should include discussion of the Veteran's documented history and lay assertions.

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to diagnosed chronic foot fungus, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service, or is otherwise medically related to an in-service injury or disease, specifically to include exposure to Agent Orange. 

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's and his brother's competent assertions as to the nature, onset, and continuity of symptoms during and since service.

Notably, the absence of documented evidence of a specific diagnosis and/or associated symptoms during or shortly after service should not, alone, serve as the sole basis for a negative opinion.

The  physician is advised that the Veteran is competent to report his history and symptoms, and his brother is competent to report his observations of the Veteran.  As such, all lay assertions in this regard must be considered in formulating the requested opinion..  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Legacy Content Manager(Virtual VA) file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran (and any representative)  a supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford him or them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


